PER CURIAM.
Appellant’s convictions for aggravated battery with a firearm and use of a firearm in the commission of a felony are affirmed on the authority of Previlon v. State, 500 So.2d 716 (Fla. 4th DCA 1987). However, we reverse the sentencing orders and remand for resentencing because the state has conceded, and we agree, that the trial court erred in calculating appellant's guideline scoresheet and in utilizing the resulting erroneous score as the basis upon which to develop the sentence.
DELL and WALDEN, JJ., concur.
ANSTEAD, J., specially concurs with opinion.